DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions


Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 5/11/2022 is acknowledged. 
 The traversal is on the ground(s) that there is not a search burden.  
This is not found persuasive because there is a search burden as evidenced by the different classifications of the separate and distinct inventions.
The requirement is still deemed proper and is therefore made FINAL.

Claim  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/11/2022.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
Regarding claim 1, the “powder layer forming device configured to…” is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification on pp. 4 as a powder chamber (10) and flattening roller (12).
Regarding claim 1, the “fabrication liquid discharge device configured to…” is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification on pp. 6 as a carriage and two liquid discharge heads (52a and 52b) mounted on the carriage.
Regarding claim 1, the “processing circuitry configured to control the …” is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification on pp. 23 as a programmed processor.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keicher (US 2003/0206820).

Regarding claim 1, Keicher discloses: a fabricating apparatus (see apparatus for forming structures from CAD solid models of title, abs), comprising:
A powder layer forming device (roller of [0003]);
A fabrication liquid discharge device (see [0090] and Fig. 41- a plurality of powder delivery nozzles on the deposition head);
A processing circuitry (controller 182 of [0157]) configured to vary the mass flow of powder to the deposition head (see [0033] – diverter valve – the mass flow rate includes the mass, volume, speed and other process characteristics in the controller necessarily).

Regarding claim 2, the controller of Keicher is interpreted as being capable of performing the recited functions (see diverter valve of [0033] – one of ordinary skill in the art would recognize that mass flow controllers control the flow rate and therefore the volume and speed of fluid passing therethrough – it is capable of discharging liquid where the volume/mass of the first droplet is smaller than the second droplet).

Regarding claim 3, the controller of Keicher is interpreted as being capable of performing the recited functions (see diverter valve of [0033] – one of ordinary skill in the art would recognize that mass flow controllers control the flow rate and therefore the volume and speed of fluid passing therethrough – it is interpreted as capable of discharging the first droplet with a speed of less than the second droplet as a manner of operating/intended use of the controller).

Regarding claim 4, the controller of Keicher is interpreted as being capable of performing the recited functions (the diverter valve of [0033] can increase or decrease the mass flow rate of the powder fluid such that the rate is decreasing over time – from no powder to maximum powder – this is interpreted as being capable of supplying materials to the nozzle/outlet where the kinetic energy of the later droplets is increasing – when the flow rate / volume / mass of the droplets increases over time this is sufficient to meet the claimed subject matter necessarily).

Regarding claim 5, the controller of Keicher is interpreted as being capable of performing the recited functions (the diverter valve of [0033] can increase or decrease the mass flow rate of the powder fluid such that the rate is decreasing over time – from no powder to maximum powder – the speed and kinetic energy are directly related by relationships understood by one of ordinary skill in the art – KE=.5*mass*[velocity]2 ; therefore the capacity to set the speed/velocity implies the capacity to set the kinetic energy – the speed of the nth droplet being less than the speed of the subsequent droplets is interpreted as an increasing flow rate – which is a manner of operating or intended use immediately envisaged in the use of the apparatus of Keicher).

Regarding claim 6, the controller of Keicher is interpreted as capable of decreasing the volume of powder discharged over time (see diverter valve of [0033] – the speed / volume / flow rate of Keicher decreasing over time in the controller of Keicher is immediately envisaged by one of ordinary skill in the art).

Regarding claim 7, the controller of Keicher is interpreted as capable of scanning the surface of the platform/carrier/stage multiple times ([0003]).

Regarding claim 10, the Keicher reference is interpreted as being capable of processing multiple materials for the first and second droplets as different constraints on the intended use / article worked upon (see MPEP 2115 on the limited patentable weight accorded to the article worked upon / intended use of the apparatus / product claim – see abs which indicates that a plurality of materials can be used in the apparatus of Keicher, therefore Keicher’s disclosure is interpreted as anticipating the claimed subject matter).

Regarding claim 11, the Keicher reference mass flow controller / valve is interpreted as being capable of processing different materials (see abs – different materials have different specific gravities / densities relative to water and therefore the apparatus of Keicher is interpreted as capable of discharging materials of different specific gravities).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Keicher (US 2003/0206820) and further in view of Yoo (US 2014/0065194).

Regarding claim 8, Keicher does not disclose: wherein the resolution of the first and second droplets / flows of material are different.
In the same field of endeavor of additive manufacturing heads as Keicher (see title, abs) and Applicant’s claims, Yoo discloses: wherein the print head can alter the resolution throughout the print (see [0120]).
To add the controller capable of varying the print resolution throughout the print of Yoo to the printer deposition head of Keicher had the benefit that it allowed for the improvement of operation and manufacture ([0107]), which was desirable in Keicher. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the variable resolution print head controller of Yoo with the print head of Keicher to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of operation and manufacture, which was desirable in Keicher.

Regarding claim 9, the combination Keicher / Yoo discloses: wherein the discharge resolution is controllable (see Yoo [0120] – the it “corresponds” or not to the discharge amount/mass/volume/flow rate directly/indirectly or not at all is taken as a manner of operating or intended use of the recited structures of the apparatus and accorded limited patentable weight in an apparatus claim).  
To have the resolution of the first droplet be higher or lower than a resolution of the second droplet would have been obvious to try to one of ordinary skill in the art as there were only three options (higher, lower and equal resolutions).
Doing so had the benefit that it improved operation and manufacture ([0107]), which was desirable in Keicher. 
Therefore, it would have been obvious to one of ordinary skill in the art to optimize the resolutions of the first and second flows of powder/liquid as in Yoo with the print head of Keicher to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of operation and manufacture and because doing so was obvious to try, which was desirable in Keicher.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keicher (US 2003/0206820) and further in view of Flitsch (US 2014/0374933).

Regarding claim 12, Keicher discloses that the apparatus is capable of operating on different materials (abs) and therefore, is capable of operating on materials with different surface energies (interpreted broadly as surface tensions or free energies of surface tension, which are proportional to one another – the surface energy of the first droplet is less than the second droplet – to achieve different surface energies, there are a variety of approaches: changing the geometry/size of the droplets; changing the material composition of the droplets; …). 
Keicher does not disclose: wherein the surface energy or droplet size or composition is altered over time.
In the same field of endeavor of additive manufacturing heads as Keicher (see title, abs) and Applicant’s claims, Flitsch discloses: wherein the printing head is capable of altering / controlling the size / temperature of the droplets ([0077] – this is interpreted as an obvious variant to the surface energy).
To combine the controller function and nozzle to vary the surface energy of droplets as in Flisch in the head of Keicher was a suitable design for the additive manufacturing head and had the benefit that it allowed for the improvement of the additive manufacturing methods and made them more cost-effective ([0007]), which was desirable in Keicher.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the drop size control of Flisch with the additive manufacturing head of Keicher to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved cost-effectiveness of additive manufacturing, which was desirable in Keicher.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743